DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is sent in response to claim amendments and “Applicant Arguments and Remarks” filed on September 9, 2020 for application S/N 14/859,387. After further thorough search, argument consideration and examination of the present application and in light of the prior art made of record, claim 1-2, 4, 6-9, 11, 13-16, 18 and 20-21 are allowed.  

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment for application S/N 14/859,387 was given at an examiner interview with Mr. Edward J. Wixted (Registration No. 70,749) on 5/3/2021.



Claim 8 (Amended):
 		A computer program product for weighing terms for query performance, the computer program product comprising:
	one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the program instructions comprising:
	program instructions to receive an initial query that includes a first term, wherein the initial query is of a corpus of documents;
	program instructions to generate a single term expanded query based on the initial query and one or more related terms to the first term, wherein each of the one or more related terms are a single additional disjunctive term;
	program instructions to determine weights with log linear scoring corresponding to terms in: (i) the initial query and the single term expanded query, the weights based on a predicted effect on query performance, wherein determining the weights comprises calculating a potential to improve query performance associated with the terms in the single term expanded query based on relationships to the first term and convergence within the corpus of documents;
program instructions to both: (i) the initial query and (ii) the single term expanded query, collectively, based on the determined weights 
program instructions to perform a query based on the ranking of the terms in: (i) the initial query and (ii) the single term expanded query, wherein: 
the performed query only includes terms, in: (i) the initial query and (ii) the single term expanded query, that are ranked above a threshold; and
at least one term from the single term expanded query is ranked above the threshold.

Claim 15 (Amended):
A computer system for weighing terms for query performance, the computer system comprising:
	one or more computer processors;
	one or more computer readable storage media;
	program instructions stored on the computer readable storage media for execution by at least one of the one or more computer processors, the program instructions comprising:
	program instructions to receive an initial query that includes a first term, wherein the initial query is of a corpus of documents;
	program instructions to generate a single term expanded query based on the initial query and one or more related terms to the first term, wherein each of the one or more related terms are a single additional disjunctive term;
	program instructions to determine weights with log linear scoring corresponding to terms in: (i) the initial query and the single term expanded query, the weights based and convergence within the corpus of documents;
program instructions to both: (i) the initial query and (ii) the single term expanded query, collectively, based on the determined weights corresponding to the terms in: (i) the initial query and (ii) the single term expanded query; and
program instructions to perform a query based on the ranking of the terms in: (i) the initial query and (ii) the single term expanded query, wherein: 
the performed query only includes terms, in: (i) the initial query and (ii) the single term expanded query, that are ranked above a threshold; and
at least one term from the single term expanded query is ranked above the threshold.



Allowable Subject Matter

Claims 1-2, 4, 6-9, 11, 13-16, 18 and 20-21 submitted on September 14, 2020 are allowed.  

Claim 1 is allowed. The following is a statement of reasons for the indication of allowable subject matter:  
claims 1.
Pickens, Biadsy, Sigurbjornsson and Ainslie teach expansion of single query term and calculating term weightages using log linear scoring method for predicting query performance improvement but the prior arts of record do not specifically suggest the combination of “ranking, by one or more processors, terms in both: (i) the initial query and (ii) the single term expanded query, collectively, based on the determined weights corresponding to the terms in: (i) the initial query and (ii) the single term expanded query; and performing, by one or more processors, a query based on the ranking of the terms in: (i) the initial query and (ii) the single term expanded query, wherein: the performed query only includes terms, in: (i) the initial query and (ii) the single term expanded query, that are ranked above a threshold; and at least one term from the single term expanded query is ranked above the threshold.” with all the other limitations recited in the independent claims 1.
These features together with other limitations of the independent claim is novel and non-obvious over the prior arts of record; therefore claims 1 is allowed.  

Claim 8 is allowed. The following is a statement of reasons for the indication of allowable subject matter:  
The prior arts made of record neither render obvious nor anticipates the combination of claimed elements, as recited in independent claims 8.
Pickens, Biadsy, Sigurbjornsson and Ainslie teach expansion of single query term and calculating term weightages using log linear scoring method for predicting  “program instructions to both: (i) the initial query and (ii) the single term expanded query, collectively, based on the determined weights corresponding to the terms in: (i) the initial query and (ii) the single term expanded query; and program instructions to perform a query based on the ranking of the terms in: (i) the initial query and (ii) the single term expanded query, wherein: the performed query only includes terms, in: (i) the initial query and (ii) the single term expanded query, that are ranked above a threshold; and at least one term from the single term expanded query is ranked above the threshold” with all the other limitations recited in the independent claims 8.
These features together with other limitations of the independent claim is novel and non-obvious over the prior arts of record; therefore claims 8 is allowed.  

Claim 15 is allowed. The following is a statement of reasons for the indication of allowable subject matter:  
The prior arts made of record neither render obvious nor anticipates the combination of claimed elements, as recited in independent claims 15.
Pickens, Biadsy, Sigurbjornsson and Ainslie teach expansion of single query term and calculating term weightages using log linear scoring method for predicting query performance improvement but the prior arts of record do not specifically suggest the combination of “program instructions to both: (i) the initial query and (ii) the single term expanded query, collectively, based on the determined weights corresponding to the terms in: (i) the initial query and (ii) the single term expanded query; and
program instructions to perform a query based on the ranking of the terms in: (i) the initial query and (ii) the single term expanded query, wherein: 
the performed query only includes terms, in: (i) the initial query and (ii) the single term expanded query, that are ranked above a threshold; and
at least one term from the single term expanded query is ranked above the threshold.” with all the other limitations recited in the independent claims 15.
These features together with other limitations of the independent claim is novel and non-obvious over the prior arts of record; therefore claims 15 is allowed.  

The dependent claim 2, 4, 6-7, 9, 11, 13-14, 16, 18 and 20-21 are being definite, enabled by the specification, and further limiting to the independent claims, are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Abdullah Daud whose telephone number is 469-295-9283.  The examiner can normally be reached on 7:30 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. D./

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164